                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 WILLIE JAMES ELLIS,

         Plaintiff,                                  Case No. 17-13852
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge Stephanie Dawkins Davis

 PROSPECT AIRPORT SERVICES and
 MACARTHUR & MACARTHUR,

         Defendants.


               ORDER REGARDING PLAINTIFF’S MAY 1, 2019 FILING


        In a prior opinion, this Court addressed Ellis’ request to file an amended complaint. This

Court held that “the causal connection between Ellis’ July 2016 EEOC charge and the denial of

his unemployment benefits is not plausible.” Ellis v. Prospect Airport Servs., No. 17-13852, 2019

WL 1417163, at *7 (E.D. Mich. Mar. 29, 2019). Thus, this Court did permit amendment. But, at

the conclusion of its opinion and order, the Court stated,

        Ellis is given until May 1, 2019 to decide whether to pursue an amended claim of
        retaliation based on Prospect’s opposition to his application for unemployment
        benefits. If Ellis should attempt to replead that claim, he must fully account for the
        analysis in this opinion and his amended complaint must be docketed by May 1,
        2019. The Federal Pro Se Legal Assistance Clinic may be able to advise Ellis
        whether a repleading would be legally supportable. If no amended complaint is
        filed by May 1, Ellis’ claim of retaliation based on Prospect’s opposition to his
        application for unemployment benefits will be dismissed with prejudice. All other
        claims against Prospect are DISMISSED WITH PREJUDICE as of now.

Id. at *8.

        On May 1, 2019, Ellis did file a response to this Court’s opinion and order. And in that

response, Ellis makes clear that he wishes “to continue [his] case against Prospect.” (ECF No. 44,

PageID.479.) But Ellis’ response is not an amended complaint as this Court ordered. And the
response does not establish a plausible “causal connection between Ellis’ July 2016 EEOC charge

and the denial of his unemployment benefits.” See 2019 WL 1417163, at *7. Accordingly, “Ellis’

claim of retaliation based on Prospect’s opposition to his application for unemployment benefits

[is] dismissed with prejudice.” See id. at *8. As no other claims remain in this case, this case is

DISMISSED. A judgment will follow.

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: May 9, 2019


                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, May 9, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
